Exhibit 10.32

SEPARATION AND CONSULTING SERVICES AGREEMENT

This SEPARATION AND CONSULTING SERVICES AGREEMENT (this “Agreement”) is entered
into as of February 21, 2016 to be effective on the Effective Date (as defined
in Section 1(a) below), by and between Valeritas, Inc. (the “Company”) and
Kristine Peterson (“Executive”).

 

RECITALS

WHEREAS, pursuant to the terms of an Employment Agreement, effective as of March
4, 2015, entered into by and between the Company and Executive (the “Employment
Agreement”), Executive has been employed as the Company’s Chief Executive
Officer;

WHEREAS, the Company and Executive have come to a mutual agreement with respect
to Executive’s termination from employment with the Company to be effective
February 22, 2016 (the “Termination Date”);

WHEREAS, in connection with Executive’s termination from employment with the
Company, at the request of the Board of Directors of the Company (the “Board”),
Executive resigns as an officer of the Company and as a member of the Board and
any and all committees or subcommittees thereof, as applicable, effective as of
the Termination Date;

WHEREAS, as consideration for Executive’s execution and non-revocation of a
release of all claims against the Company and its affiliates contemporaneous
with this Agreement, the Company is willing to enter into this Agreement
pursuant to which Executive will provide certain services to the Company as a
consultant following the Termination Date for the payments set forth herein; and

WHEREAS, as consideration for Executive’s execution and non-revocation of a
release of all claims against the Company and its affiliates upon the
Termination Date, the Company desires to provide Executive with the severance
payments and benefits set forth in Section 1(a) below following the Termination
Date.

NOW, THEREFORE, in consideration of the mutual promises hereinafter set forth
and intending to be legally bound hereby, the parties hereby agree as follows:

1. Resignation from Board; Termination from Employment. Executive resigns as an
officer of the Company and as a member of the Board and any and all committee
and/or subcommittees thereof, as applicable, as of the Termination Date.
Executive’s termination from employment with the Company shall be effective on
the Termination Date. Consistent with Section 5(b) of the Employment Agreement
and provided that the terms and conditions set forth herein are satisfied,
Executive shall be entitled to the following:

(a) Severance Payments and Benefits. In consideration of the payments in this
Section 1(a), Executive hereby agrees to execute and not revoke the Release and
Waiver of Claims attached hereto as Exhibit A (the “Release”). Provided that the
Release becomes effective in accordance with the terms set forth therein (such
date the Release becomes effective,



--------------------------------------------------------------------------------

the “Effective Date”), and so long as Executive continues to comply with the
restrictive covenants and representations in Section 6 of the Employment
Agreement, Executive will receive the following severance payments:

(i) Continued Base Salary. The Company will pay Executive a severance payment
equal to eighteen (18) months of base salary at the rate in effect immediately
prior to the Termination Date, less applicable tax withholding, which will be
paid in equal bi-weekly installments beginning on the sixtieth (60th) day
following the Termination Date and each payroll date thereafter until fully
paid, in accordance with the Company’s regular payroll practices, provided that
the first such installment payment will include any unpaid severance payments
that would have been made on the normal payroll dates occurring during the first
sixty (60) days following the Termination Date.

(ii) Health Benefits. For the eighteen (18) month period following the
Termination Date, provided that Executive is eligible for, and timely elects
COBRA continuation coverage, the Company will pay on Executive’s behalf, the
monthly cost of COBRA continuation coverage under the Company’s group health
plan for Executive and, where applicable, her spouse and dependents, at the
level in effect as of the Termination Date, adjusted for any increase in such
level paid by the Company for active employees, less the employee portion of the
applicable premiums that Executive would have paid had she remained employed
during the such eighteen (18) month period (the COBRA continuation coverage
period shall run concurrently with the eighteen (18) month period that COBRA
premium payments are made on Executive’s behalf under this subsection 1(a)(ii)).
The reimbursements described herein shall be paid in monthly installments,
commencing on the sixtieth (60th) day following the Termination Date, provided
that the first such installment payment shall include any unpaid reimbursements
that would have been made during the first sixty (60) days following the
Termination Date. Notwithstanding the foregoing, the Company’s payment of the
monthly COBRA premiums in accordance with this subsection 1(a)(ii) shall cease
immediately upon the earlier of: (A) the end of the eighteen (18) month period
following the Termination Date, or (B) the date that Executive is eligible for
comparable coverage with a subsequent employer. Executive agrees to notify the
Company in writing immediately if subsequent employment is accepted prior to the
end of the eighteen (18) month period following the Termination Date and
Executive agrees to repay to the Company any COBRA premium amount paid on
Executive’s behalf during such period for any period of employment during which
group health coverage is available through a subsequent employer.
Notwithstanding the foregoing, the Company reserves the right to restructure the
foregoing COBRA premium payment arrangement in any manner necessary or
appropriate to avoid fines, penalties or negative tax consequences to the
Company or Executive (including, without limitation, to avoid any penalty
imposed for violation of the nondiscrimination requirements under the Patient
Protection and Affordable Care Act or the guidance issued thereunder), as
determined by the Company in its sole and absolute discretion.

(iii) 2016 Annual Bonus. The Company will pay to Executive a pro rata annual
bonus for fiscal year 2016, which shall be determined based on Executive’s
target bonus for fiscal year 2016 (which target bonus equals 50% of Executive’s
base salary), multiplied by a fraction, the numerator of which is fifty-two (52)
(representing the number of days in which Executive was employed by Company
during fiscal year 2016), and the denominator of which is three hundred
sixty-five (365). The pro rata annual bonus for fiscal year 2016 will be paid on
the sixtieth (60th) day following the Termination Date.

 

2



--------------------------------------------------------------------------------

(b) Accrued Wages and Benefits. Without regard to whether Executive executes or
revokes the Release, the Company will pay or provide Executive with any amounts
earned, accrued and owing but not yet paid under Section 3 of the Employment
Agreement, including but not limited to base salary for services rendered
through the Termination Date and any benefits accrued and due under any
applicable benefit plans and programs of the Company. The Company will pay
Executive her accrued but unused vacation. The Company will also pay Executive
$112,659, which is the amount of Executive’s bonus earned for fiscal year 2015
(the “2015 Bonus”), less applicable taxes, which will paid to Executive at the
same time and under the same terms and conditions as such bonuses are paid to
other executives of the Company who participate in the 2015 bonus plan. Upon
Executive’s receipt of her final paycheck, which includes payment for services
through the Termination Date and the amount for accrued but unused vacation, and
Executive’s receipt of the 2015 Bonus, Executive will have received all wages
and benefits owed to her by virtue of her employment with the Company or
termination thereof. Executive is not eligible for any other payments or
benefits by virtue of her employment with the Company or termination thereof
except for those expressly described in this Agreement. Executive will receive
the payments described in this Section 1(b) whether or not she signs this
Agreement. Executive will not receive the separation pay or benefits described
in Section 1(a) of this Agreement if she (i) does not sign this Agreement, (ii)
rescinds the release of claims in accordance with the Release, or (iii) violates
any of the terms and conditions set forth in this Agreement. The Company agrees
that Executive is not obligated to seek other employment or take any other
action by way of mitigation of any of the amounts and benefits payable to her
under any of the provisions of this Agreement.

2. Consulting Services. For twenty-four (24) months following the Termination
Date, Executive agrees to provide consulting services to the Company in
accordance with this Section 2. The period commencing on the Termination Date
and ending on the earlier of (i) the date on which Executive ceases to provide
services in accordance with this Section 2 and (ii) February 18, 2018 is
referred to herein as the “Consulting Period,” or the “Term”).

(a) Consulting Services to be Provided. During the Consulting Period, Executive
shall perform consulting services for the Company as and when reasonably
requested by the Company. In connection therewith, Executive shall provide
analyses, participate in meetings and provide other reasonable consulting
services as reasonably assigned to Executive by the Chief Executive Officer of
the Company or his designee. The foregoing activities of Executive shall be
referred to for purposes of this Agreement as the “Consulting Services.”

(b) Compensation; No Benefits.

(i) Compensation. During the Consulting Period, the Company shall pay Executive
compensation for the Consulting Services equal to $275 per hour (“Consulting
Fees”). Executive shall make herself available to perform the Consulting
Services, provided however, that the Company is under no obligation to request
any Consulting Services during the Consulting Period and Executive will only be
paid the Consulting Fees for Consulting Services actually performed for the
Company at the Company’s request. The Company will pay

 

3



--------------------------------------------------------------------------------

Executive for the Consulting Services rendered during the Term upon receipt of a
bi-weekly invoice from Executive. The Company will pay the invoice within thirty
(30) days of receipt of the invoice(s). The Company and Executive agree that it
is reasonably anticipated that the Consulting Services hereunder will require
Executive to render Consulting Services at a level that will not exceed 20% of
the average level of services that Executive rendered to the Company as an
employee of the Company. The Company shall reimburse Executive for all
reasonable expenses incurred by Executive in connection with the performance of
the Consulting Services during the Consulting Period, in accordance with the
Company’s expense reimbursement policies.

(ii) No Benefits. As of the Termination Date, Executive shall not be an employee
of the Company and under no circumstances shall she be entitled to participate
in or receive any benefit or right as an employee under any Company employee
benefit or executive compensation plan, including, without limitation, employee
insurance, pension, savings, medical, health care, fringe benefit, stock option,
equity compensation, deferred compensation or bonus plans, regardless of whether
Executive’s status is re-characterized by a third party to constitute employee
status during the Consulting Period.

(c) Independent Contractor; Performance. Executive’s employment with the Company
shall cease as of the Termination Date. For purposes of this Agreement and all
Consulting Services to be provided hereunder, during the Consulting Period,
Executive shall not be considered an employee of the Company, but shall remain
in all respects an independent contractor of the Company, and neither party to
this Agreement shall have any right or authority to make or undertake any
promise, warranty or representation, to execute any contract, or otherwise to
assume any obligation or responsibility in the name of or on behalf of the other
party. Executive shall direct the means, manner and method by which she performs
the Consulting Services during the Consulting Period. Executive shall perform
all Consulting Services in a professional manner, consistent with industry
standards and the Company’s goals and ethical standards as communicated to
Executive by the Company.

(d) Termination of Consulting Services. Although it is the intention of the
Company and Executive that the Consulting Services continue until the
twenty-four (24) month anniversary of the Termination Date, either the Company
or Executive may terminate the Consulting Services and the provisions of this
Agreement relating to the Consulting Services for any reason or no reason,
provided that the terminating party gives the other party thirty (30) days’
notice of termination in accordance with the requirements of Section 12 below.
If Executive terminates the Consulting Services, Executive agrees, at the
Company’s reasonable request, to make herself available to assist in the
completion of any projects with which Executive was assisting during the Term.
Notwithstanding anything in this Agreement to the contrary, if the Company
terminates the Consulting Services for Cause (as defined below), the Consulting
Services hereunder shall terminate immediately upon notice of termination to
Executive. Following the termination of the Consulting Services for any reason
or no reason, Executive will receive any consulting fees for consulting services
rendered but not paid and/or invoiced and unreimbursed expenses through such
date of termination not theretofore paid, and the Consulting Services to the
Company shall be terminated. Within five (5) days after Executive ceases to
provide any Consulting Services hereunder, Executive shall deliver to the
Company all work product resulting from the performance of the Consulting
Services. For

 

4



--------------------------------------------------------------------------------

purposes of this Section 2(d), “Cause” shall include the following: (i)
Executive’s dishonesty, fraud or misrepresentation in connection with the
performance of the Consulting Services pursuant to the terms hereof, (ii) theft,
misappropriation or embezzlement by Executive of the Company’s funds or
resources, (iii) Executive’s conviction of, or a plea of guilty or nolo
contendere (or a similar plea) in connection with, any felony, crime involving
fraud or misrepresentation, or any other crime, and (iv) a breach by Executive
of any material term hereof.

3. Indemnification.

(a) Indemnification of Executive. Except as set forth in Section 10 below, the
Company shall indemnify, defend and hold harmless Executive and her heirs,
successors and permitted assigns from and against any and all losses, claims,
demands, damages, liabilities, expenses (including reasonable legal fees and
costs), judgments, fines, penalties, interests, settlements, or other amounts
arising from any and all threatened, pending or completed claims, demands,
actions, suits or proceedings, whether civil, criminal, administrative, or
investigative, and whether formal or informal and including appeals to which
Executive may become subject to, or involved, or is threatened to be involved as
a party or otherwise, arising out of, relating to or in connection with
Executive’s performance of the Consulting Services hereunder during the Term,
and the performance of her duties as the Chief Executive Officer and Director of
the Company, except in the case of Executive’s bad faith, willful misconduct or
gross negligence, in accordance with applicable law, the Company’s corporate
governance documents and pursuant to any applicable insurance policy maintained
by the Company from time to time for its directors, officers, senior executives
and employees, in each case to the same extent as is accorded to any of such
directors, officers, senior executives and employees of the Company from time to
time and to the fullest extent provided under the By-laws of the Company or
otherwise.

(b) Indemnification of the Company. Executive shall indemnify, defend and hold
harmless the Company and its affiliates from and against any losses, claims,
demands, damages, liabilities, expenses (including reasonable legal fees and
costs), judgments, fines, penalties, interests, settlements, or other amounts
arising from any and all threatened, pending or completed claims, demands,
actions, suits or proceedings, whether civil, criminal, administrative, or
investigative, and whether formal or informal and including appeals to which the
Company or its affiliates may become subject to, or involved, or is threatened
to be involved as a party or otherwise, arising out of, relating to or in
connection with, the Consulting Services hereunder during the Term, except in
the case of bad faith, willful misconduct or gross negligence of the Company or
its affiliates.

4. Restrictive Covenants.

(a) Executive and Company agree that Section 6 of the Employment Agreement
continues to remain in full force and effect in accordance with the terms
therein and are hereby incorporated by reference. If the Board determines in
good faith that Executive has breached the provisions of Section 6 of the
Employment Agreement, the Company may cease payment of the severance benefits
set forth in Section 1(a) of this Agreement.

(b) Executive and the Company agree that (i) Executive shall not publicly
disparage the Company or any of its respective affiliates, shareholders,
partners, directors, officers, employees or agents, and (ii) the Company shall
direct its respective directors and officers not to publicly disparage
Executive; provided, however, that the foregoing provisions of this Section 4(b)
shall not apply to, and shall not restrict, any statements made by any person or
entity in the course of or in connection with litigation or any other
adversarial proceeding arising between the parties under this Agreement. The
provisions of this Section 4(b) shall survive any termination of this Agreement
and any termination of the Term.

 

5



--------------------------------------------------------------------------------

5. Non-Admission. It is expressly understood that this Agreement does not
constitute, nor will it be construed as an admission by the Company of any
liability or unlawful conduct whatsoever. The Company specifically denies any
liability or unlawful conduct.

6. Section 409A. This Agreement is intended to comply with section 409A of the
Internal Revenue Code of 1986, as amended (the “Code”) and its corresponding
regulations, or an exemption, and payments may only be made under this Agreement
upon an event and in a manner permitted by section 409A of the Code, to the
extent applicable. For purposes of section 409A of the Code, all payments to be
made upon a termination of employment under this Agreement may only be made upon
a “separation from service” within the meaning of such term under section 409A
of the Code, each payment made under this Agreement shall be treated as a
separate payment and the right to a series of installment payments under this
Agreement is to be treated as a right to a series of separate payments. In no
event shall Executive, directly or indirectly, designate the calendar year of
payment of any severance benefits. All reimbursements and in-kind benefits
provided under this Agreement shall be made or provided in accordance with the
requirements of section 409A of the Code.

7. No Conflicting Agreements; Non-Exclusive Engagement during the Consulting
Period. Other than the Employment Agreement, which is replaced and superseded by
this Agreement, Executive represents that she is not a party to any existing
agreement which would prevent her from entering into and performing this
Agreement. Executive shall not enter into any other agreement that is in
conflict with her obligations under this Agreement. The Company acknowledges
that Executive may enter into an employment agreement with or providing
consulting services to a third party during the Consulting Period, subject to
Section 4 hereof. With respect to the Consulting Services to be performed during
the Consulting Period, the Company may from time to time engage other persons
and entities to act as consultants to the Company and perform similar services
for the Company, and enter into agreements similar to this Agreement with other
persons or entities, in all cases without the necessity of obtaining approval
from Executive.

8. Entire Agreement, Amendment and Assignment. Except as otherwise provided in a
separate writing between the Company and Executive, this Agreement, including
the attachments hereto, is the sole agreement between the Company and Executive
with respect to the subject matter hereof and it supersedes all prior agreements
and understandings with respect thereto, and all prior agreements and
understandings with respect to her employment with the Company prior to the
Termination Date, whether oral or written, including, but not limited to, the
Employment Agreement (except for Sections 6-8 therein). No modification to any
provision of this Agreement shall be binding unless in writing and signed by the
Company and

 

6



--------------------------------------------------------------------------------

Executive. All of the terms and provisions of this Agreement shall be binding
upon and inure to the benefit of and be enforceable by the respective heirs,
executors, administrators, legal representatives, successors and permitted
assigns of the parties hereto, except that the duties and responsibilities of
Executive hereunder are of a personal nature and shall not be assignable or
delegable in whole or in part by Executive.

9. Waiver. No waiver of any rights under this Agreement shall be effective
unless in writing signed by the party to be charged. A waiver by any of the
parties hereto of a breach of any provision of this Agreement by another party
shall not operate or be construed as a waiver of any subsequent breach.

10. Taxes. All payments under this Agreement shall be made subject to applicable
tax withholding, and the Company shall withhold from any payments under this
Agreement, all federal, state and local taxes as the Company is required to
withhold pursuant to any law or governmental rule or regulation. Executive shall
bear all expense of, and be solely responsible for, all federal, state and local
taxes due with respect to any payment received under this Agreement.

11. Governing Law; Venue. This Agreement shall be governed in accordance with
the laws of the State of New Jersey, without regard to the conflicts of law or
choice of law principles thereof. If any dispute between the parties leads to
litigation, the parties agree that the courts of the State of New Jersey or the
federal courts in New Jersey shall have the exclusive jurisdiction and venue
over such litigation. All parties consent to personal jurisdiction in the State
of New Jersey, and agree to accept service of process outside of the State of
New Jersey as if service had been made in that state.

12. Notices. All notices, demands or other communications to be given or
delivered under or by reason of the provisions of this Agreement shall be in
writing and shall be deemed to have been given when delivered personally to the
recipient, two (2) business days after the date when sent to the recipient by
reputable express courier service (charges prepaid) or four (4) business days
after the date when mailed to the recipient by certified or registered mail,
return receipt requested and postage prepaid. Such notices, demands and other
communications shall be sent to Executive and to the Company at the addresses
set forth below,

 

If to Executive:    The most recent address in the Company’s files.    With a
copy to:    Rick Steiner Fell & Benowitz LLP    90 Broad Street, 25th Floor   
New York, New York 10004    Attn: Robert J. Benowitz, Esq.    (212) 422-0158
(facsimile) If to the Company:    Valeritas, Inc.    750 Route 202 South, Suite
600    Bridgewater, NJ 08807    Attention: Human Resources

 

7



--------------------------------------------------------------------------------

   With a copy to:    Morgan, Lewis and Bockius LLP    502 Carnegie Center   
Princeton, NJ 08540    Attn: Steven M. Cohen, Esq.   

(877) 432-9652 (facsimile)

or to such other address or to the attention of such other person as the
recipient party has specified by prior written notice to the sending party.

13. Confidentiality of this Agreement. Executive agrees not disclose to others
the fact or terms of this Agreement, except Executive may disclose such
information to her spouse or domestic/civil union partner and to her attorney or
accountant (in order for such individuals to render professional services to
Executive), so long as such individuals agree to keep such information
confidential. Nothing in this Section 13, or elsewhere in this Agreement, is
intended to prevent or prohibit Executive from (a) providing information
regarding Executive’s former employment relationship with the Company, as may be
required by law or legal process, (b) cooperating, participating or assisting in
any government entity investigation or proceeding, or (c) disclosing to others
the fact that she is providing Consulting Services to the Company.

14. Survivability. The respective rights and obligations of the parties under
this Agreement shall survive termination of Executive’s services hereunder to
the extent necessary to the intended preservation of such rights and
obligations.

15. Counterparts and Electronic Signatures. This Agreement shall become binding
when any one or more counterparts hereof, individually or taken together, shall
bear the signatures of Executive and the Company. This Agreement may be executed
in two or more counterparts (including facsimile counterparts or as a “pdf” or
similar attachment to an email), each of which shall be deemed to be an original
as against any party whose signature appears thereon, but all of which together
shall constitute but one and the same instrument.

16. Severability. If any provision of this Agreement or application thereof to
anyone or under any circumstances is adjudicated to be invalid or unenforceable
in any jurisdiction, such invalidity or unenforceability shall not affect any
other provision or application of this Agreement which can be given effect
without the invalid or unenforceable provision or application and shall not
invalidate or render unenforceable such provision or application in any other
jurisdiction.

17. Headings. The headings of sections and subsections appearing in this
Agreement are inserted for convenience only and shall not control the meaning or
interpretation of any provisions of this Agreement.

[Signature Page Follows]

 

8



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the undersigned, intending to be legally bound, have duly
executed this Agreement as of the date first above written.

 

Valeritas, Inc. By:   LOGO [g150397stamp655a.jpg]  

 

Name:   John Timberlake Title:   CEO Kristine Peterson LOGO
[g150397stamp655b.jpg]

 

 

9



--------------------------------------------------------------------------------

Exhibit A

RELEASE AND WAIVER OF CLAIMS

In consideration of the severance benefits payable to Kristine Peterson
(“Executive”) under Section 1(a) of the attached Separation and Consulting
Services Agreement dated as of February 21, 2016, by and between Valeritas, Inc.
(the “Company”) and Executive (the “Agreement”), the terms of which are
incorporated by reference to this Release and Waiver of Claims (the “Release and
Waiver”), the consulting services provided thereafter, and the potential
Consulting Fees (as defined in the Agreement) provided to Executive in
accordance with Section 2(b) of the Agreement, Executive hereby executes this
Release and Waiver on her own behalf and also on behalf of any heirs, agents,
representatives, successors and assigns that she has now or may have in the
future.

1.    In exchange for the consideration provided to Executive by the Agreement
that Executive is not entitled to receive absent the Agreement, including but
not limited to the applicable severance consideration set forth in Section 1(a)
of the Agreement, and the other commitments of the Company in the Agreement,
Executive and her heirs, representatives, agents and attorneys hereby generally
and completely, subject to the provisions set forth below in Paragraph 2,
releases the Company and any of its predecessors, successors, parents,
affiliated or subsidiary companies, and its or their present or former officers,
directors, agents, members of the Board of Directors, representatives or
employees, and the various Company benefit plans, committees, trustees,
fiduciaries, trusts and their respective successors and assigns, heirs,
executors and personal or legal representatives (collectively referred to as the
“Releasees”) from any and all claims or causes of action Executive may have or
claim to have against the Releasees including any claims arising out of or
relating in any way to Executive’s employment with the Company and/or the
termination of such employment. In waiving and releasing any and all claims
against the Releasees, whether or not now known to Executive, Executive
understands that this means that if Executive later discovers facts different
from or in addition to those facts currently known by Executive, or believed by
Executive to be true, the waivers and releases of this Release and Waiver will
remain effective in all respects – despite such different or additional facts
and Executive’s later discovery of such facts, even if Executive would not have
signed this Release and Waiver if Executive had prior knowledge of such facts.
The claims released include, but are not limited to:

(a)    all claims for monetary damages arising under Title VII of the Civil
Rights Act of 1964 (as amended), Sections 1981 through 1988 of Title 42 of the
United States Code (as amended), the Age Discrimination in Employment Act of
1967 (as amended) (“ADEA”), the Older Workers Benefit Protection Act of 1990
(“OWBPA”), and the Americans with Disabilities Act of 1990 (as amended);

(b)    any and all other claims, including but not limited to claims brought
under the Rehabilitation Act, Executive Retirement Income Security Act of 1974
(as amended), the Uniformed Services Employment and Reemployment Rights Act of
1994, the National Labor Relations Act (as amended), the Federal Worker
Adjustment and Retraining Notification Act (as amended), the Family and Medical
Leave Act of 1993, the Occupational Safety and Health Act’ (as amended), the
Equal Pay Act (as amended), the Labor Management Relations Act, New

 

10



--------------------------------------------------------------------------------

Jersey Law Against Discrimination, New Jersey Equal Pay Act, New Jersey Civil
Rights Law, New Jersey Conscientious Employee Protection Act, New Jersey Family
Leave Act, New Jersey Wage and Hour Law, New Jersey WARN Laws, and the New
Jersey Constitution;

(c)    all claims arising under any Executive Order or derived from or based
upon any state or federal regulations;

(d)    all common law claims, including but not limited to any and all rights to
discovery, claims for wrongful discharge, constructive discharge, violation of
public policy, breach of an express or implied contract, breach of an implied
covenant of good faith and fair dealing, negligent or intentional infliction of
emotional distress, defamation, conspiracy, tortious interference with contract
or prospective economic advantage, promissory estoppel, equitable estoppel,
fraud, misrepresentation, detrimental reliance, retaliation, and negligence;

(e)    all claims for personal injury, including physical injury, mental
anguish, emotional distress, pain and suffering, embarrassment, humiliation,
damage to name or reputation, interest, liquidated damages, and punitive
damages; and

(f)    all claims for costs, interest, and attorneys’ fees.

2.    Notwithstanding the foregoing, the release set forth in Paragraph 1 shall
not apply to any claims Executive may have with respect to the Company’s
severance obligations under Section 1 of the Agreement, any rights Executive may
have with respect to outstanding equity interests in the Company, rights to
indemnification under the Company’s by-laws or otherwise, or any rights to
recover under any director and officer liability insurance policy maintained by
the Company for the benefit of its directors, officers, senior executives and
employees in accordance with the terms of such director and officer liability
insurance policy. In addition, Paragraph 1 shall in no event apply to any claims
that, as a matter of applicable law, are not waivable, Executive’s right to
vested benefits under the written terms of the Company’s 401(k) Plan, claims for
unemployment or workers’ compensation benefits, any medical claim incurred
during Executive’s employment that is payable under applicable medical plans or
an employer-insured liability plan, or claims arising after the date on which
Executive signs the Release and Waiver. Executive and the Company agree that
nothing in this Release and Waiver restricts or prohibits Executive from
initiating communications directly with, responding to any inquiries from,
providing testimony before, providing confidential information to, reporting
possible violations of law or regulation to, or from filing a claim or assisting
with an investigation directly with a self-regulatory authority or a government
agency or entity, including the U.S. Equal Employment Opportunity Commission
(“EEOC”), the Department of Labor (“DOL”), the National Labor Relations Board
(“NLRB”), the Department of Justice (“DOJ”), the Securities and Exchange
Commission (“SEC”), the Congress, and any agency Inspector General
(collectively, the “Regulators”), or from making other disclosures that are
protected under the whistleblower provisions of state or federal law or
regulation. However, Executive is waiving Executive’s right to receive any
individual monetary relief resulting from such claims, regardless of whether
Executive or another party has filed them, and in the event Executive obtains
such monetary relief the Company will be entitled to an offset for the payments
made pursuant to Section 1(a) of the Agreement, except where such limitations
are prohibited as a matter of law (e.g., under the

 

11



--------------------------------------------------------------------------------

Sarbanes-Oxley Act of 2002, 18 U.S.C.A. §§ 1514A). Executive does not need the
prior authorization of the Company to engage in such communications with the
Regulators, respond to such inquiries from the Regulators, provide confidential
information or documents to the Regulators, or make any such reports or
disclosures to the Regulators. Executive is not required to notify the Company
that Executive has engaged in such communications with the Regulators.

3.    Executive agrees that Executive will not apply for, nor otherwise seek or
accept, employment or re-employment with the Company or any of its related or
successor companies, and Executive forever releases and discharges the Company
and its related or successor companies from any obligation to consider Executive
for employment or re-employment in any capacity.

4.    Executive acknowledges that, subject to the provisions set forth in
Paragraph 2, any prior agreements between Executive and the Company that impose
non-competition, non-solicitation, confidentiality and/or nondisclosure
obligations upon Executive shall remain in force and effect.

5.    Executive acknowledges that Executive has received all amounts due from
the Company through Executive’s termination of employment, including but not
limited to all wages earned and payment for all accrued but unused paid vacation
time. No other amounts are due to Executive from the Company except pursuant to
Section 1(a) of the Agreement. Executive also represents that there are no
existing claims, charges, or complaints filed by Executive against the Releasees
in any federal, state or local court or administrative agency.

6.    Executive acknowledges that the only consideration Executive has received
for signing this Release and Waiver is that set forth herein and in the
Agreement. No other promise, inducement, threat, agreement or understanding of
any kind or description has been made with or to Executive to cause Executive to
enter into this Release and Waiver. Executive further acknowledges that the
consideration Executive is receiving from the Company through this Release and
Waiver and the Agreement is greater than any amount Executive would otherwise be
entitled to from the Company.

7.    Executive understands that Executive has been given a period of twenty-one
(21) calendar days to review and consider this Release and Waiver before signing
it. Executive also understands that Executive is free to use as much of the
twenty-one (21) day period as Executive wishes or considers necessary before
deciding to sign this Release and Waiver, provided, however, that Executive may
not sign this Release and Waiver before Executive’s termination of employment.
Changes to the Company’s offer contained in this Release and Waiver that are
immaterial will not restart the twenty-one (21) day consideration period.

8.    Executive may revoke this Release and Waiver within seven (7) calendar
days of signing it by delivering written notice of revocation to
                     at                      . If Executive has not revoked this
Release and Waiver within that seven (7) day period, it becomes effective
immediately on the eighth (8th) day after Executive signs the Release and
Waiver.

 

12



--------------------------------------------------------------------------------

9.    The Company hereby advises Executive to consult with an attorney.
Executive agrees that Executive has had the opportunity to review this Release
and Waiver with an attorney, that the Company recommends that Executive review
this Release and Waiver with an attorney and that Executive fully understands
the terms and conditions of this Release and Waiver. Executive further
acknowledges that Executive accepts the terms of this Release and Waiver and
enters into it freely, voluntarily, and without duress or coercion.

10.    Should any provision of this Release and Waiver be declared or determined
by any Court of competent jurisdiction to be illegal, invalid or unenforceable
(except for Paragraph 1), the legality, validity and enforceability of the
remaining parts, terms or provisions shall not be affected thereby and the
illegal, unenforceable or invalid part, term or provisions shall be deemed not
to be part of this Release and Waiver.

11.    This Release and Waiver shall be governed by New Jersey law, and the
Courts of New Jersey, either federal or state, shall have jurisdiction over, and
be the proper venue for, any disputes arising out of this Release and Waiver.

I ACKNOWLEDGE THAT I HAVE CAREFULLY READ THIS RELEASE AND WAIVER OF CLAIMS AND
UNDERSTAND ALL OF ITS TERMS, INCLUDING THE FULL AND FINAL RELEASE AND WAIVER OF
CLAIMS SET FORTH ABOVE. I FURTHER ACKNOWLEDGE THAT I HAVE VOLUNTARILY ENTERED
INTO THIS RELEASE AND WAIVER OF CLAIMS, THAT I HAVE NOT RELIED UPON ANY
REPRESENTATION OR STATEMENT, WRITTEN OR ORAL, NOT SET FORTH IN THIS RELEASE AND
WAIVER OF CLAIMS AND THAT I HAVE BEEN GIVEN THE OPPORTUNITY AND BEEN ENCOURAGED
TO HAVE THIS RELEASE AND WAIVER OF CLAIMS REVIEWED BY AN ATTORNEY.

 

LOGO [g150397image1.jpg]     LOGO [g150397g84u45.jpg] Name: Kristine Peterson  
  On behalf of Valeritas Date: 3/11/16     Name:   John Timberlake     Title:  
CEO     Date:   3/11/16

 

13